COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00065-CV


Jimmy and Karen Lewis                      §    From the 431st District Court

                                           §    of Denton County

v.                                         §    (2013-70726-431)

                                           §    June 4, 2015

Bell Helicopter Textron, Inc.              §    Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.         It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment as to Appellants Jimmy and Karen Lewis’s

claim for injunctive relief. We reverse that portion of the trial court’s judgment as

to Appellants Jimmy and Karen Lewis’s claim for damages and remand this case

to the trial court for further proceedings consistent with this opinion.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Lee Ann Dauphinot______________
   Justice Lee Ann Dauphinot